Title: To George Washington from James Wilson, 18 October 1789
From: Wilson, James
To: Washington, George

 
          
            Sir
            [18 October 1789]
          
          Your Commission, appointing me one of the associate Justices of the Supreme Court of the United States, and your very obliging Letter, with which it was accompanied, I have had the Honour of receiving.
          Be assured, Sir, that I entertain a just Sense of the delicate and pleasing Manner, in which you describe the Motives and the Objects of your Choice. Permit me to add—I hope I do it with Justice and without Vanity—that you are correct in your Conjecture concerning the Principles, which lead me to an Acceptance of the Commission.
          I have taken the Qualification prescribed by the Law; and hold myself in Readiness to perform the Duties of my Office.
          I have the Honour to be, with Sentiments of the highest Respect and Esteem.
        